Citation Nr: 0838748	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to 
include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946 and from October 1950 to June 1951.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for pulmonary fibrosis, to 
include as due to asbestos exposure.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran has pulmonary fibrosis that is 
related to military service, to include as due to asbestos 
exposure in service.


CONCLUSION OF LAW

Pulmonary fibrosis was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. 
§§ 3.300, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Despite this change in the 
regulation, the April 2005 notice letter informed the veteran 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim and to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-21.  

A notice letter dated in March 2006 informed the veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  In March 2006, VA requested the 
veteran submit the appropriate authorization and consent 
forms for Dr. Francis Dumont, a private physician.  The 
veteran did not comply with this request.  However, in April 
2006, the veteran submitted a statement indicating he had no 
further evidence to submit.  The Board notes that the duty to 
assist is not always a one-way street.  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a VA medical examination in July 
2007 to obtain an opinion as to whether his respiratory 
condition could be directly attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from pulmonary 
fibrosis that is the result of asbestos exposure in service.  
Specifically, the veteran has alleged that he was exposed to 
asbestos when he slept under asbestos-wrapped pipes and 
through the use of asbestos gloves.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  VA 
has, however, issued a circular on asbestos-related diseases.  
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.
In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  See 
VAOGCPPREC 04-00.

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  See McGinty v. Brown, 4 Vet. App. 428, 429 
(1993).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may include dyspnea on 
exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema 
may also be evident.  See Adjudication Procedure Manual, M21-
1, Part VI, 7.21(c).

The Board will first address the issue of current diagnosis.  
In support of his claim, the veteran has submitted a 
statement from his private physician, Francis E. Dumont, M.D.  
In this statement, Dr. Dumont notes that radiographs confirm 
a diagnosis of pulmonary fibrosis.  See private medical 
statement, Francis E. Dumont, M.D., March 23, 2005.  
Unfortunately, as noted in the VCAA section above, the 
veteran failed to provide VA with the supplemental medical 
evidence necessary to confirm this diagnosis, either himself 
or by submitting authorization forms to VA to act on his 
behalf.  See Wood, supra.  Without this evidence, the 
diagnosis of pulmonary fibrosis cannot be confirmed.  This 
evidence is required, particularly in light of the diagnosis 
provided by the VA examination report in July 2007.  

The July 2007 VA examination report concluded that there was 
no objective evidence to support a diagnosis of pulmonary 
fibrosis.  Specifically, the computed tomography (CT) scan 
performed in conjunction with the VA examination revealed no 
evidence of interstitial lung disease, asbestos pleural 
plaque or asbestosis.  Mild air trapping was consistent with 
small airways disease.  Additionally, pulmonary function 
testing showed no demonstrable obstructive defect.  The flow 
volume was normal though lung volumes showed a mild 
restrictive defect and diffusing capacity was moderately 
decreased.  See VA examination report, July 19, 2007.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed pulmonary fibrosis, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 

Though it is clear the veteran does not have a verified 
diagnosis of pulmonary fibrosis, for the sake of argument, 
the Board will address the remaining elements necessary to 
substantiate a claim under Hickson.  

Regarding the veteran's alleged exposure to asbestos in 
service, review of the veteran's service personnel records 
indicates that while his military occupational specialty was 
a Gunner's Mate, the majority of his time in service was 
spent as an armed guard.  There is no evidence of record to 
substantiate the veteran's claim that he used asbestos gloves 
or that he was exposed to asbestos by sleeping under pipes.  
The veteran's service treatment records do indicate he 
complained of occasional shortness of breath in October 1950; 
however, X-rays of the chest and lungs in June 1951 were 
completely negative.  No other complaints were noted.  Thus, 
the veteran's claim does not meet element (2) under Hickson.

Regarding the question of medical nexus, the Board finds that 
again the veteran's claim fails.  While the veteran relies 
upon the 2005 statement of Dr. Dumont, indicating that the 
veteran's prior exposure to asbestos as a Gunner's Mate, 
using asbestos gloves and asbestos shields contributed to his 
current lung condition, there is no verified diagnosis of 
pulmonary fibrosis.  Additionally, as indicated by the lack 
of in-service medical or personnel evidence noted above, it 
is clear that Dr. Dumont is merely repeating history provided 
by the veteran regarding his asbestos exposure.  In Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  The Board 
also observes that the Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As such, 
the Board does not find Dr. Dumont's statement to be 
credible, supported or persuasive.

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that his current lung disability 
is related to asbestos exposure.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his lung 
disability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In the present case, the Board finds the July 2007 VA 
examination report to be the most persuasive.  As noted 
above, the veteran was not diagnosed with pulmonary fibrosis.  
The high resolution CT scan performed in conjunction with the 
examination revealed no CT evidence of interstitial lung 
disease, pulmonary fibrosis, asbestos pleural plaque or 
asbestosis.  The examiner opined that asbestosis is defined 
as parenchymal fibrosis with or without pleural thickening 
associated with dyspnea, bibasilar rales and pulmonary 
function changes.  In order to be diagnosed with this 
disorder, one must determine the presence of pulmonary 
fibrosis and determine whether the exposure has occurred of 
duration and intensity sufficient to put the person at risk.  
According to his service records, the veteran was an armed 
guard on several vessels during his time in service and was a 
Gunner's Mate during his second period of service.  Service 
records indicate the asbestos exposure in the veteran's 
positions was minimal.  Based on the evidence from the CT 
scan and the pulmonary function testing, the veteran was 
considered less than likely to have pulmonary fibrosis, 
therefore asbestos exposure was considered less than likely 
the cause of his current lung condition.  See VA examination 
report, July 19, 2008.

The evidence of record does not support a finding that the 
veteran has a verified diagnosis of pulmonary fibrosis, nor 
is any current lung condition related to asbestos exposure or 
to service in general.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The veteran has failed to provide a verifiable medical 
diagnosis of pulmonary fibrosis.  There is no evidence of 
asbestos exposure in service, nor were there chronic 
complaints of lung disorders during service.  Finally, there 
is no credible medical nexus of record that connects any 
current lung disorder with the veteran's time in service.  As 
such, the veteran's claim fails on all three elements under 
Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for pulmonary fibrosis, to 
include as due to in-service asbestos exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


